DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, said claim is indefinite because there is no antecedent basis for the term “the heated dish.”
With regards to claim 2, said claim is held to be indefinite because the term “heat conductive” is a relative term which has not objectively been defined in the prior art or the specification.  Claim 2 is further held to be indefinite because of the term “such as, but not limited to” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With regards to claim 3, said claim is further held to be indefinite because the terms 
“releasably flexible” are relative terms  which are not defined in the specification or the prior art.  Furthermore, it is not clear with regards to what the material must be releasable.
	With regards to claim 4, said claim is held to be indefinite because it is unclear what is meant by “as to not distract from the wax warmer liner itself.”
	With regards to 6, said claim is indefinite because there is no antecedent basis for the terms “the wax warmer dish” and “the integrity”.  Additionally, said claim is indefinite because it is unclear what is meant by “resulting in maintaining the integrity of the wax and the wax warmer.”  How are is the integrity of the wax or wax warmer evaluated?
	With regards to claim 7, said claim is held to be indefinite because it is unclear what “an independent dish”, a “replacement dish” and “a stand alone dish.”
With regards to claim 8, it is unclear is unclear how a liner can have “a variety of shapes and sizes to fit a variety of wax warmer designs and styles with contourably constructed sides and bottom, comprising a variety of shapes and sizes, including but not limited to, geometric or designably interesting shapes, including convex and concave.”  Furthermore, the term “including but limited to” renders the claim indefinite for the reasons noted above.  Additionally, it is unclear what is meant by an “interesting” shape.  There also is not antecedent basis for the term “the liner.”
	With regards to claim 9, said claim is held to be indefinite because there is no antecedent basis for the terms “the perimeter”, “the liner bottom.” 
	With regards to claim 10, said claim is indefinite because it is unclear what is meant by “tiers in the sides”.  Additionally, said limitation is indefinite because it is unclear how one of ordinary skill in the art would determine whether “ structural stability during a heating process and prevents shrinking or breaking down of the polymer”  There also is no antecedent basis for the term “the polymer”. 
	With regards to claim 11, said claim is held to be indefinite because the term “such as” renders the claim indefinite.
With regards to claim 13, said claim is held to be indefinite because there is no antecedent basis for the term “the upper open rim of the liner.”
	With regards to claim 14, said claim is held to be indefinite because there is no antecedent basis for the term “the liner” or “the heated dish”.  It also is not clear how one would determine if the wax is “safely” removed.  There also is not antecedent basis for the term “the inside wall of the perimeter of the liner” or “the bottom of the liner”  or “the interior.”  
It also is not clear how one would determine if the wax retained its properties.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jakilinki (US 2019/0359386).
Jakilinki teaches a liner (herein understood to read on the claimed “reusable liner”), acting as a containment device, for the purpose of holding scented wax within the receiving portion, or reservoir, of a wax-warming mechanism (abstract). Said liner comprises a bottom portion, and connected side portions (see Figure 1). The liner is reusable and disposable (0014).  The liner is unitary (claim 4).
With regards to claim 2, the liner may be comprised of heat conducting polymers (claim 6).
With regards to claim 3, the liner is taught to be flexible (0030).
With regards to claim 5, the liner may be a polymer with a melting point;  herein understood to be recyclable (0030).
With regard to claim 6, the liner is a barrier (0015) and is thus understood to maintain the integrity of the wax and wax warmer.
With regard to claim 7, the liner may be an independent dish.
With regard to claim 8, Jakilinki teaches the shape of the liner should be determined based upon the shape of the wax warmer (abstract). Jakilinki teaches the liner may have any shape configure to reads upon the top of any candle/wax warmer (0027) including a cylinder.
With regards to claim 12, Jakilinki teaches the walls may be inclined outwards, herein understood to inherently allow for stackability for storage or retail packaging.
With regards to claim 13, Jakilinki teaches the liner may have wings/extensions (0029)-herein understood to read on the claimed flange. Said wings are taught to (extend out from either side of the article” sidewalls (0029; Figure 1)-herein understood to read on the “around the upper open rim of the liner” limitations. Alternatively, Jakilinki teaches the liner may have a rim- herein understood to anticipate the claimed flange.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakilinki (US 2019/0359386), as applied above.
With regard to claim 4, the reference does not teach the lines  should be clear.  With regards to claim 10, the reference does not teach the liner should have tiered sides. With regards to claim 11, the reference does not teach the liner should be embedded with design for decoration, structural or identifying purposes.  However, the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965).  Thus, it would have been obvious to the skilled artisan to make the claimed aesthetic choices for the liner at the time the invention was filed.
Claim(s)  14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jakilinki (US 2019/0359386), as applied above, and further in view of Anderson et al (US 2020/0205235).
Jakilinki is relied upon as above.  Specifically, Jakilinki teaches a method of reusing the liner, comprising placing a liner within the heated dish of a wax warmer or directly over a heat source of a wax warming mechanism, positioning scented wax within the liner and allowing heat to melt the wax over time, discontinuing the heat source and allowing the melted wax to cool, re-mold, and solidify, conforming the wax to the shape or design of the liner, and removing the cooled wax from the liner.  Jakilinki does not teach the method of removal should comprise applying manual pressure ouwtwardly on the inside wall of the perimeter of the liner to release the solid wax from the sides and applying manual pressure inwardly on the bottom of the liner to release the solid wax.  However, Anderson teaches such a release mechanism is useful for removing hardened wax from a liner (0015).  The motivation for doing so would have been such a method would allow both the wax cup and wax to be reused at a later time.

With regards to claim 8, , Jakilinki does not teach shape of the liner may be varied as claimed.  the base of the liner should be concave or convex. However, Jakilinki teaches the shape of the liner should be determined based upon the shape of the wax warmer (abstract). Thus, it would have been obvious to one of ordinary skill in the art to make the bottom of the liner the same shape as the shape as the wax warmer-including convex or concave shapes. Alternatively, the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant
Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a siqned written authorization by applicant in place. 
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication. The following is a sample authorization form which may be used: 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 
"The authorization given on [date], to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received." [signature(s)]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R KRUER/Primary Examiner, Art Unit 3649